DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 03/04/2022, No Claims have been cancelled, and Claims 1-7 and newly added Claim 8-20 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, Line 6: “the second end of the tube” should read “the second end of the insertion tube” in order to maintain consistency with the claim language.  
Appropriate correction is required.

Allowable Subject Matter
Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose: a first operating wire that is connected to the controller along a first end, and the plurality of grasping members along a second end; and a second operating wire that is connected to the controller along a first end, and the cord along a second end.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 03/04/2022, with respect to the rejection(s) of claim(s) 1 under Vennard have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the newly amended claim language, a new ground(s) of rejection is made under 103 with respect to Vennard in view of Essig, in which Essig teaches the need to make the device flexible. Furthermore, a new 102 rejection under Dunbar has been applied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunbar (US Patent 549,904).
Regarding Claim 1, Dunbar teaches a dual operation grasping forceps for an endoscope, comprising: 
an elongated flexible insertion tube (2; formed of spring wire which is known to flexible) having a first end and a second end (Figure 1); 
a controller (14) that is positioned along the first end of the insertion tube (2; Figure 7);
a grasping section (1) that is positioned along the second end of the tube (2), said grasping section including a plurality of resilient grasping members (1) each having a loop (5) along a distal end (Figure 1); and 
a cord (7) that is positioned through the loop (5) of each of the grasping members (1), 
wherein the insertion tube (1) is configured to be positioned within an instrument channel of an endoscope (The Examiner notes that the endoscope is functionally recited and not positively recited in the claims and it is the Examiners position that the insertion tube (2) is capable of being positioned within a channel of an endoscope that given that the channel is large enough for the insertion tube to pass through), 
wherein the grasping section is configured to transition between an expanded position (Figure 1), a closed position (Figure 3), and a retracted position (a position between expanded and closed, or alternatively, a position where the device is not in use within the body), and 
wherein the controller (14) is configured to control an operation of the grasping section (element 14 holds wires 3 and 12, as seen in Figures 1 and 2).
Regarding Claim 2, Dunbar teaches the forceps of claim 1, wherein in the expanded position (Figure 1), the distal ends of the plurality of grasping members are extended laterally away from the second end of the insertion tube (2), and the distal ends of the grasping members are spread outward from a center axis of the second end of the insertion tube (2) (Figure 1).
Regarding Claim 3, Dunbar teaches the forceps of claim 2, wherein in the expanded position, the cord (7) forms a generally circular shape (Figure 1).
Regarding Claim 4, Dunbar teaches the forceps of claim 1, wherein in the closed position, the distal ends of the plurality of grasping members are extended laterally away from the second end of the elongated insertion tube, and the distal ends of the grasping members are not spread outward from a center axis of the second end of the elongated insertion tube (Figure 2).
Regarding Claim 5, Dunbar teaches the forceps of claim 4, wherein in the closed position, the cord is pulled taut between the distal ends of the grasping members.
Regarding Claim 8, Dunbar teaches the forceps of claim 1, wherein the cord (7) includes a roughened non-smooth outer surface (see Figures 1-3 in which the cord is braided).
Regarding Claim 9, Dunbar teaches the forceps of claim 8, wherein the roughened non-smooth surface is formed by a plurality of grooves and protrusions along the outer surface (see figures 1-3 in which the cord 7 is braided).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vennard (US Patent 3,794,044) in view of Essig (US Patent 5,279,548).
Regarding Claim 1, Vennard teaches a dual operation grasping forceps comprising (abstract): 
an elongated insertion tube (35) (or alternatively could be element 26) having a first end (proximal end) and a second end (distal end) (Figure 2) 
a controller (25/38) that is positioned along the first end of the insertion tube (35; Figure 2); and 
a grasping section (Figure 2) that is positioned along the second end of the tube (35; Figure 2), said grasping section including a plurality of resilient grasping members (42) each having a loop (44) along a distal end (see Figure 2), 
a cord (45) is positioned through the loop (44) of each of the grasping member,
wherein the insertion tube (35) is configured to be positioned within an instrument channel of an endoscope (22),
wherein the grasping section is configured to transition between an expanded position (when the spring are open; Figure 2), a closed position (when the spring members are closed but not retracted within the tube), and a retracted position (when the spring members are retracted within the tube) (Column 5 Lines 9-17), and 
wherein the controller (25/38) is configured to control an operation of the grasping section (Column 5, Lines 9-13) (See Figures 1-5).
Vennard fails to disclose wherein the elongated insertion tube is flexible.
Essig teaches a grasping device in the same field of endeavor of Vennard (Figures 1-2) which comprises a flexible elongated insertion tube (14) positioned within a flexible endoscope (12), further comprising a grasping section (26/28) disposed at the distal end of the elongated insertion tube (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Vennard, to make the insertion tube flexible, as disclosed by Essig, for the advantage of providing a device which would minimize risk of injury due to rigidity of the device and for the advantage of being flexible such that the device can navigate through a non-linear or curved body lumen.
Regarding Claim 2, the combination of references disclosed above teaches the forceps of claim 1, wherein Vennard teaches in the expanded position (Figure 2), the distal ends of the plurality of grasping members (42) are extended laterally away from the second end of the insertion tube (35; see Figure 2), and the distal ends of the grasping members (42) are spread outward from a center axis of the second end of the elongated tube (35; Figure 2).
Regarding Claim 3, the combination of references disclosed above teaches the forceps of claim 2, wherein Vennard teaches in the expanded position, the cord (45) forms a generally circular shape (Figure 2).
Regarding Claim 4, the combination of references disclosed above teaches the forceps of claim 1, wherein Vennard teaches in the closed position (not shown but described in Column 4, Lines 3-17), the distal ends of the plurality of grasping members are extended laterally away from the second end of the insertion tube, and the distal ends of the grasping members are not spread outward from a center axis of the second end of the insertion tube [because the grasping members of Vennard aren’t retracted in the sheath but the take up reel has been activated to tighten the cord].
Regarding Claim 5, the combination of references disclosed above teaches the forceps of claim 4, wherein Vennard teaches in the closed position, the cord is pulled taut between the distal ends of the grasping members (Column 4, Lines 12-15 discussed activating the take up reel).
Regarding Claim 6, the combination of references disclosed above teaches the forceps of claim 1, wherein Vennard teaches in the retracted position (Figure 5), the distal ends of the plurality of grasping members (42) are positioned against the second end of the insertion tube (26) and the distal ends of the grasping members are not spread outward from a center axis of the second end of the insertion tube (26) (see Figure 2 and 5). 
Regarding Claim 7, the combination of references disclosed above teaches the forceps of claim 6, but fails to explicitly teach wherein in the retracted position, the cord is pulled taut between the distal ends of the grasping members.
Since Vennard discloses that need to lock the tips of the flexible fingers/grasping members (42) using the cord (45) in Column 5, Lines 14-17, it is the Examiners position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device, as claimed above, through routine experimentation and optimization, to prevent unwanted deployment of the fingers/grasping members during delivery to the target by locking the fingers in the retracted position with the cord.
Regarding Claim 19, the combination of references disclosed above teaches the forceps of claim 1, wherein Vennard teaches further comprising: a net (43) that is positioned between each of the plurality of grasping members (42; Figure 2).
Regarding Claim 20, the combination of references disclosed above teaches the forceps of claim 19, wherein Vennard teaches a distal end of the net (43) is connected to the cord (45).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771